Citation Nr: 1541965	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-25 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for uterine fibroids.

2. Entitlement to service connection for a stomach disorder, including acid reflux, gastritis and gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from April 1988 to March 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This case was previously before the Board in March 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1. Uterine fibroids were not manifest in active service and are not otherwise etiologically related to such service.

2. A chronic stomach disorder, to include GERD, was not manifest in active service and is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1. Uterine fibroids were not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2. A chronic stomach disorder, including GERD, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in conjunction with her service connection claims.  See 38 U.S.C.A. § 5103A(d) (West 2014); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnoses and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As noted above, the Board remanded this matter in March 2014 to provide a VA examination and to obtain etiological opinions.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Finally, the Veteran was provided a hearing before the Board in April 2011.  The Board finds that the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and adjudication of the Veteran's appeal may proceed.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran maintains that she currently suffers from a stomach disorder and uterine fibroids that are directly related to her period of active service.  While the evidence reveals that the Veteran currently suffers from uterine fibroids and GERD, the competent, probative evidence of record does not etiologically link these current disabilities to her service or any incident therein.  Service treatment records indicate that the Veteran sought treatment for recurrent upset stomach and loose stools in July 1989, with a questionable diagnosis of gastritis.  An upper gastrointestinal test (UGI) revealed a normal esophagus, stomach and duodenum.  In December 1995, she complained of stomach pain after eating spicy foods.  No diagnosis was rendered.  A resulting examination was normal and she was advised to avoid spicy foods, though the Veteran reported that she carried Tums with her all time.  There is no evidence, nor assertion, of treatment for uterine fibroids during service.  Given the above evidence, the Board finds that the Veteran was not diagnosed with a chronic stomach disorder or uterine fibroids during service.  

Post-service medical evidence reveals that the Veteran complained of lower abdominal pain due to fibroids in June 2006, though she declined surgery at the time.  Available records also indicate she first sought treatment for GERD in approximately 2006.  The Board notes such treatment is ten years following the Veteran's separation from active service.  While not dispositive of the issue, the Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Veteran was afforded a VA examination in April 2010, during which the examiner noted the Veteran's complaints of stomach problems during service in July 1989.  After reviewing the Veteran's service treatment records and claims folder and examining the Veteran, the VA examiner opined that the Veteran's current GERD is less likely than not etiologically related to her period of active service, noting in particular the normal July 1989 UGI test.  Following the March 2014 Board remand, which noted the Veteran's December 1995 complaints of stomach problems and gastritis, an addendum opinion was obtained in April 2014.  Again, a negative etiological opinion was rendered, based on the resolution of symptoms in service and the absence of reflux symptoms at the time.

With regards to uterine fibroids, the Veteran asserts that, given the size of these fibroids when discovered by MRI in 2006, they were so big they could have existed in service but gone unnoticed.  Following a review of the claims file, including in particular post-service treatment records, an April 2014 VA examiner rendered a negative etiological opinion, reasoning that there were no symptoms, diagnosis or treatment for fibroids while in service.  Regarding the size of the uterine fibroid, the examiner noted that fibroids can grow and shrink over time, and can also have growth spurts where they grow quickly over a short period of time and thus, there is no correlation between the size and duration of the fibroid.

In sum, the Board finds that there is no evidence of uterine fibroids or a chronic stomach disorder during active service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current uterine fibroids and GERD and her period of active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The Veteran has produced no competent evidence or medical opinion in support of her claims, and the negative VA medical opinions and length of time between her separation from service and first diagnosis of uterine fibroids and GERD weighs against granting the Veteran's claims.

The Board acknowledges that the Veteran herself has claimed that she suffers from uterine fibroids and GERD as directly related to her active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., heartburn and pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, she is not shown to have the medical competency to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection for uterine fibroids and a stomach disorder, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for uterine fibroids is denied.

Service connection for a stomach disorder, to include GERD, is denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


